Citation Nr: 9914966	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy and a seizure disorder as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to January 
1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 1997 that denied the claimed benefits.  
In addition to claiming benefits based on herbicide exposure, 
it appears that the veteran is also claiming service 
connection for the cited disabilities on the basis of direct 
incurrence during service.  Service connection was denied for 
these disabilities in 1978; however, the veteran did not 
perfect an appeal of the denial.  The RO has not addressed 
the question of whether the veteran has reopened his claim 
based on direct service incurrence.  As the Board does not 
have appellate jurisdiction at this time over the question of 
whether the claim has been reopened, this matter is referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for acute and subacute 
peripheral neuropathy and a seizure disorder as a result of 
exposure to herbicides is not accompanied by any medical 
evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for acute and subacute 
peripheral neuropathy and a seizure disorder as a result of 
exposure to herbicides is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's enlistment physical examination 
in September 1970 is negative for pertinent abnormality.  The 
veteran's service medical records indicate one instance of 
treatment in March 1973 where he complained that he "[saw] 
memories of the past and he [got] dizzy, [fell] faint- 
sweats."  The veteran reported this to be a recurring 
problem.  The report of the veteran's separation physical 
examination in September 1973 is negative for any neuropathy 
or seizures.

Private medical records show that the veteran was 
hospitalized for a possible seizure disorder in January 1978.  
Examination revealed that the veteran appeared to be post 
ictal, confused, and lethargic.  No motor or sensory deficit 
was detectable during physical examination.  
Electroencephalogram (EEG) and echoencephalogram (ECHO) 
examinations were described as normal.  The veteran also had 
a normal brain scan and cerebral arterial blood flow.  The 
discharge diagnosis was "situational anxiety," with the 
physician stating he felt that "further work up by a 
neurologist could be indicated if [the veteran] continues to 
have any evidence of petit mal type epilepsy."

VA records dated in August 1978 note that the veteran 
complained of "episodes of stopping + [and] staring with 
loss of memory, turning purple, and swallowing 
continuously."  The veteran also reported that he had had 
two grand mal type seizures which were witnessed by his wife.  
Seizure disorder was noted in the record.

Further VA treatment in September 1978 again noted seizure 
disorder, with possible temporal lobe focus.  Records 
indicate that the veteran was later hospitalized for a work 
up of his seizure disorder in September 1978.  A repeat EEG 
in September 1978 noted "some paroxysmal slowing of 
background activity during hyperventilation," with no 
additional abnormality found after sleep deprivation.  
Another EEG in November 1978 found the same results as the 
September 1978 test, and gave a clinical impression of 
"complex partial epilepsy."  Another impression given was 
of possible psychomotor temporal lobe seizures.

VA records indicate that the veteran received ongoing 
treatment at a seizure clinic from November 1978 to March 
1985.  The veteran was treated during this time for complex 
partial seizures.  A notation on the history of the veteran's 
illness reported that the seizures had begun around 1974.  
The veteran was noted to be taking medication for his 
seizures, and that he occasionally suffered episodes of 
"memory spells" and psychomotor attacks.  Shaking of the 
veteran's right arm was noted during some of these attacks.

An undated VA physical examination for possible symptoms of 
exposure to herbicides noted "partial complex seizures," 
but was negative for any other abnormalities.

Private medical records show that the veteran was treated for 
seizures and dizzy spells in August 1993, January 1994, 
January 1995, and January 1996.  The records indicate that 
the veteran was taking medication for these problems during 
this time period.

Analysis

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim.  Once he has done so, 
the burden shifts to VA to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The VA 
benefit system requires more than just an allegation, a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  When the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 708 (1990).  A claimant would not meet 
this burden merely by presenting lay testimony, including his 
own, since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 611.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  
The veteran's active duty included service in Vietnam during 
the Vietnam Era, and he contends that he was exposed to Agent 
Orange and/or other herbicide agents during that period of 
time and, as a result, has developed acute and subacute 
peripheral neuropathy and seizure disorder.  The veteran has 
not contended that these injuries derive from any alleged 
injuries sustained under combat circumstances.

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam, specify the 
diseases for which service connection may be granted based on 
presumptive exposure to herbicide agents.  38 C.F.R. § 
3.309(e) (1998).  The specific diseases are chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
If a veteran who served in Vietnam during the Vietnam Era 
develops a disease listed as associated with a herbicide 
agent, exposure to a herbicide agent will be presumed.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

For service connection to be presumed, a disease listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.

The veteran has not submitted medical evidence indicating a 
diagnosis of acute or subacute peripheral neuropathy manifest 
to a compensable degree within one year after the veteran 
left Vietnam.  Furthermore, acute and subacute peripheral 
neuropathy under § 3.309(e) means a transient peripheral 
neuropathy that would have appeared within weeks or months of 
exposure to a herbicide agent, and be resolved within two 
years of its onset.  The veteran stated in his Notice of 
disagreement, received in March 1997, and form 9, received in 
April 1997, that he had problems with his mind going blank 
and with dizzy spells in March of 1972, right after he 
returned from Vietnam.  The veteran also reported these 
symptoms in March 1973.  However, the veteran has not 
submitted any medical evidence linking these symptoms to 
acute or subacute peripheral neuropathy.  In the absence of 
medical evidence that the veteran had peripheral neuropathy 
at any time, the veteran's claim does not meet the test of 
being well grounded.  As a layman he is not qualified to 
offer medical opinions.  Accordingly, his belief that he 
suffered from peripheral neuropathy is not competent evidence 
to establish a well grounded claim.  In the absence of 
competent medical evidence of disability, the claim must be 
denied on the basis that it is not well grounded.

The veteran has also claimed a seizure disorder claimed as 
being due to exposure to herbicides.  A seizure disorder is 
not, however, one of the specified diseases associated with 
herbicide exposure.  Absent such a presumed nexus, the claim 
is not considered to be well grounded.  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit recently determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the veteran has provided no medical 
evidence tending to show that a seizure disorder was caused 
by exposure to herbicides during service in Vietnam.  While 
he may believe such is the case, the lack of competent 
medical evidence to support his position means that his claim 
is not well grounded and must be denied.  As a layman, the 
veteran is not qualified to offer an opinion as to the 
etiology of any current illness, and such statements would 
only be probative if proffered by a witness qualified as an 
expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
which also quoted Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay persons are not qualified to provide 
a probative diagnosis on a medical question).


ORDER

The claim for entitlement to service connection for acute and 
subacute peripheral neuropathy and seizure disorder as a 
result of exposure to herbicides is denied as not well 
grounded.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

